DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 2007/0060832 A1) in view of Blum (US 2012/0265268 A1).
Regarding claim 1, Levin teaches a system, comprising: a neuromodulation catheter including an elongated shaft (Fig. 2; 22) having a distal portion configured to be intravascularly positioned at a target site within a blood vessel of a human patient (Para. [0031]), and a plurality of ablation electrodes (Fig. 2; 44, 46, 48) including a first ablation electrode (Fig. 2; 48) and a second ablation electrode (Fig. 2; 46), wherein the ablation electrodes (Fig. 2; 44, 46, 48) are configured to deliver neuromodulation energy to target nerves at or adjacent the target site (Para. [0034]); a plurality of reference electrodes (Fig. 2; 32, 34, 36) configured to be positioned at the patient’s skin (Para. [0041]), the reference electrodes (Fig. 2; 32, 34, 36) including a first reference electrode (Fig. 2; 32) and a second reference electrode (Fig. 2; 34); 
However Levin fails to teach the first electrode group and the second electrode group being selected to achieve at least one of a desired direction or a desired three-dimensional shape of an electric field during subsequent energy delivery through at least one of the first electrode group or the second electrode group. 
Blum teaches a tool for assisting in the planning or performing of electrical neuromodulation. Blum further teaches the activation of specific electrodes based on the desired volume of tissue to be affected based on the input of the area where the patient is experiencing pain (Para. [0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Blum into the device of Levin as Blum discusses the desirability of tailoring electrical stimulation parameters for treatment (such as neuromodulation) of a particular patient (Para. [0003]).
Regarding claim 2, Levin further teaches the controller is configured to compare at least one of the first, the second, the third, or
Regarding claim 3, Levin further teaches the controller is configured to identify the first electrode group and the second electrode group based on the comparison (Para. [0035]).
Regarding claim 4, Levin further teaches the controller is configured to compare each of the first, the second, the third, and the fourth impedance measurements to each of the other first, second, third and fourth impedance measurements (Para. [0035]).
Regarding claim 5, Levin further teaches the controller is configured to identify the first electrode group and the second electrode group based on the comparison (Para. [0035]).
Regarding claim 6, Levin further teaches the controller is configured to compare each of the first, the second, the third, and the fourth impedance measurements to one or more stored impedance values (Para. [0056]).
Regarding claim 7, Levin further teaches the controller is configured to identify the first electrode group and the second electrode group based on the comparison (Para. [0056]).
Regarding claim 8, Levin further teaches wherein the controller is configured to generate an impedance map of the blood vessel at the target site based on the first, the second, the third, and the fourth impedance measurements (Para. [0033]).
Regarding claim 9, Levin further teaches an energy generator electrically coupled to the plurality of ablation electrodes, the plurality of reference electrodes, and the controller, and wherein, in response to the identification of the first electrode group and the second electrode group, the controller is configured to automatically cause the generator to: (a) deliver neuromodulation energy via a first electrical current through the first electrode group, and (b) deliver neuromodulation energy via a second electrical current through the second electrode group (Para. [0035]).
Regarding claim 10, Levin further teaches the controller is an integral component of the energy generator and the controller and energy generator share a common housing (Fig. 3; 50, 52, 54, 58, 28; Para. [0035]).
Regarding claim 11, Levin further teaches the controller is configured to indicate the first electrode group and the second electrode group to a user via a display (Fig. 3; 40; Para. [0033]). 
Regarding claim 15, the number of reference electrodes is greater than the number of ablation electrodes (Para. [0034]).
Regarding claim 18, Levin further teaches positioning the plurality of reference electrodes including positioning at least one of the plurality of reference electrodes at the patient’s abdomen, at least one of the plurality of reference electrodes at the patient’s torso, and at least one of the plurality of reference electrodes at one or both of the patient’s legs (Para. [0032]).
Regarding claim(s) 16, 17, and 19-26, the recited methods are considered inherent in the ordinary use of the device as described in claim(s) 1-9 and 11 as rejected under Levin in view of Blum.

Claim(s) 12, 13, 27, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. 2007/0060832 A1) in view of Blum (US 2012/0265268 A1) further in view of Cosman Jr. (U.S. 2015/0320481 A1).
Regarding claim 12, Levin teaches the device as substantially claimed in claim 1 however fails to disclose the controller is configured to obtain the first, the second, the third and the fourth impedance measurements while the ablation electrodes are delivering neuromodulation energy, and in response to the identification of the first electrode group and the second electrode group, the controller is configured to automatically cause the energy generator to- (a) stop delivering neuromodulation energy via a first electrical current through (i) the first electrode and (ii) one of the plurality of reference electrodes that is not in the first electrode group, and (b) start delivering neuromodulation energy via a second electrical current through 
Regarding claim 13, Levin teaches the device as substantially claimed in claim 1, however fails to teach the distal portion of the shaft is configured to be positioned in at least one of a renal artery main vessel, a main bifurcation of the renal artery, and one or more renal branches distal of the main bifurcation of the renal artery. Cosman Jr. teaches the distal portion of the shaft is configured to be positioned in at least one of a renal artery main vessel, a main bifurcation of the renal artery, or one or more renal branches distal of the main bifurcation of the renal artery (Fig. 7; 791; Fig. 27; 2798; Para. [0050] & [0245]). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Levin to incorporate the teachings of Cosman Jr as a simple substitution of one known element for another to obtain a predictable result. This is because the type of ailment the device may be targeting in the patient may be in different locations in the patient, all of which are within the 
Regarding claim(s) 27, 28, and 29, the recited methods are considered inherent in the ordinary use of the device as described in claim(s) 12 and 13 as rejected under Levin in view of Blum further in view of Cosman Jr.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. 2007/0060832 A1) in view of Blum (US 2012/0265268 A1) in view of Ku (U.S. 2012/0116382 A1).
Regarding claim 14, Levin teaches the device as substantially claimed in claim 1, however fails to disclose the distal portion of the shaft being configured to transform into a spiral shape such that, when the distal portion is placed in the spiral shape while positioned within the blood vessel, at least one of the ablation electrodes contacts an inner surface of the blood vessel wall. Ku, in a similar field of endeavor, teaches the distal portion of the shaft being configured to transform into a spiral shape such that, when the distal portion is placed in the spiral shape while positioned within the blood vessel, at least one of the ablation electrodes contacts an inner surface of the wall of the blood vessel (Para. [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Levin to incorporate the teachings of Ku to choose  the spiral shape, in order to provide the highest amount of ablation coverage of the blood vessel while maintaining blood flow through said blood vessel.

Response to Arguments
Applicant's arguments filed May 24th, 2021 have been fully considered but are moot because the amendments have necessitated new grounds of rejection. Specifically applicant’s argument of the limitations that are not taught by Levin are moot in view of the new rejections under Blum. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        





/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794